19-08250-rdd      Doc 222       Filed 09/23/20 Entered 09/23/20 11:53:23                  Main Document
                                             Pg 1 of 3




                                                                                              Philip D. Anker
September 23, 2020                                                                             +1 212 230 8890 (t)
                                                                                               +1 212 230 8888 (f)
                                                                                     philip.anker@wilmerhale.com



VIA ELECTRONIC MAIL & ECF

Hon. Robert D. Drain
United States Bankruptcy Court
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

Re:    Sears Holdings Corp., et al. v. Lampert, et al., Adv. Proc. No. 19-08250 (RDD)

Dear Judge Drain:

         At the close of oral argument on Defendants’ motions to dismiss, the Court made clear
that it was neither “asking for” nor “looking for any further briefs.” Aug. 31, 2020 Hr’g Tr. at
145:17-21. Yet, without seeking leave, Plaintiffs filed another letter brief this past Monday,
September 21, 2020. On behalf of the ESL Defendants, we seek leave to submit this short
response.

         Plaintiffs’ letter purports to respond to Defendants’ argument that Plaintiffs’ claims
concerning the Seritage Subscription Rights are barred as a matter of law by 11 U.S.C. § 546(e),
but it raises nothing relevant or new that was not presented to the Court in the parties’ briefs and
argument.

        First, Plaintiffs’ letter ignores the law—the words of the statute and the controlling
interpretation of it by the Second Circuit in Tribune. 1 Plaintiffs’ unstated premise is that, if Sears
retained more than one agent (such as Georgeson, Inc.), or if Computershare Inc. participated in
some way by, for instance, processing some payments related to the Seritage Transaction, then
the § 546(e) safe harbor would somehow be rendered inapplicable. Neither point has merit.
Even if Plaintiffs were to move for leave to amend their complaint a second time to add such
allegations (notably, they have not), those amendments would be legally futile.

        The relevant questions under the qualifying entity prong of § 546(e) are (1) whether Sears
retained a “financial institution” as an agent, and (2) whether that agent was acting for Sears “in
connection with a securities contract.” 11 U.S.C. § 101(22)(A). See ESL Reply Br. at 11-18. It



1
       In re Tribune Co. Fraudulent Conveyance Litig., 946 F.3d 66 (2d Cir. 2019).
19-08250-rdd        Doc 222        Filed 09/23/20 Entered 09/23/20 11:53:23                     Main Document
                                                Pg 2 of 3




Hon. Robert B. Drain
September 23, 2020
Page 2

is legally irrelevant whether Sears also retained other agents that were not “financial
institutions,” and which agent processed which payments.

        As to the first question, the documents submitted with ESL’s motion to dismiss, which
this Court may consider in deciding the motion, unequivocally demonstrate that Sears retained
Computershare Trust Company, N.A. (“CTC Trust”) to act as the Subscription Agent in
connection with the Seritage Rights Offering. Whether Sears also retained Georgeson (to serve
in the separate role of Information Agent) is irrelevant.

         As to the second question, whether Computershare Inc.—a party related to CTC Trust—
processed some wire payments related to the Seritage Transaction is also irrelevant. The
Seritage Subscription Agent Agreement 2 shows that Sears retained both Computershare Inc. and
CTC Trust in connection with the Seritage Rights Offering, a securities transaction. So, the fact
that the former processed some wire payments is wholly unsurprising and has no bearing on the
controlling legal questions under the statute. In Tribune, the Second Circuit relied on the same
types of agreements, where the debtor had also retained both CTC Trust and certain of its
affiliates, in rejecting on the pleadings the same types of arguments that Plaintiffs make here.
See ESL Reply Br. at 13.

        Second, Plaintiffs’ letter introduces nothing new. As noted, the Seritage Subscription
Agent Agreement already shows that both Computershare Inc. and CTC Trust would act as
Sears’ agents in connection with the Rights Offering. And, as to Georgeson, the basic
transaction documents that ESL submitted with its motion to dismiss already made plain that it
served in a distinct role in the Seritage Rights Offering. For example, the Prospectus identifies
Georgeson as the “Information Agent” and CTC Trust as the “Subscription Agent.” 3 Likewise,
the Subscription Rights Certificate instructed Sears shareholders that, to exercise their rights,
they should “complete all applicable information and return to the Subscription Agent:
COMPUTERSHARE TRUST COMPANY, N.A.” while, to obtain more information about the
offering, “[y]ou are encouraged to contact Georgeson, Inc.,” “the information agent.” 4

        In short, Plaintiffs’ letter provides nothing relevant or new regarding the legal issues
before the Court concerning § 546(e). If (contrary to Defendants’ alternative argument) the
Court finds that the distribution of the Seritage Subscription Rights constituted a transfer of
Sears’ property, the Court should find Plaintiffs’ claims barred by § 546(e).


2
         Levine Decl. Ex. 13.
3
         Levine Decl. Ex. 15 (Seritage Growth Properties Prospectus), at 30; see also id., at 170 (“[Sears Holdings]
will pay all reasonable fees charged by Computershare Trust Company, N.A., as the subscription agent and
Georgeson Inc., as the information agent.”).
4
         Levine Decl. Ex. 16 (Seritage Growth Properties Subscription Rights Certificate for Seritage Growth
Properties Common Shares), at 1-2.
19-08250-rdd    Doc 222    Filed 09/23/20 Entered 09/23/20 11:53:23     Main Document
                                        Pg 3 of 3




Hon. Robert B. Drain
September 23, 2020
Page 3


                                              Respectfully submitted,

                                              ________________________

                                              Philip D. Anker
                                              WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                              7 World Trade Center
                                              250 Greenwich Street
                                              New York, New York 10007
                                              (212) 230-8800

                                              Attorneys for Edward S. Lampert, ESL
                                              Investments, Inc., RBS Partners LP, SPE
                                              Master I LP, ESL Partners LP, SPE I
                                              Partners LP, RBS Investment Management
                                              LLC, ESL Institutional Partners LP, ESL
                                              Investors LLC, JPP LLC, and JPP II LLC



cc:   All Counsel of Record (via e-mail)
